Title: From John Adams to James Monroe, 19 December 1811
From: Adams, John
To: Monroe, James



Sir
Quincy December 19. 1811

I thank you for The Copy of The Presidents Message, and for the Volume of Documents. They do great honour to The President, to his Ministers and Ambassadors: and I rejoice in the Appearance of unanimity they have produced in Congress and in The Nation: which not withstanding all the apprehensions representations and Threats of Divisions, is greater than I have ever known in America for fifty years. I am, Sir, with great respect your obliged Servant
John Adams